DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yun et al (U.S. 2005/0143788). Yun discloses (par. 0132-0134) positioning a contact surface of a housing in contact with an outer skin surface of a body of a patient; generating an electrical impulse within the housing, wherein the electrical impulse comprises bursts of pulses with each of the bursts having a frequency from about 1 Hz to about 100 Hz (par. 0128-0130) and with each of the pulses generated from a signal that is not modulated by another signal; and conducting the electrical impulse from the contact surface through the outer skin surface to a target region in the .
Regarding claim 2, Yun discloses (par. 0044) the conducting comprises spacing an electrode within the housing from the outer skin surface.
Regarding claim 3, Yun discloses (par. 0132-0134) the conducting comprises conducting the electrical impulse from inside the housing and through the contact surface to the outer skin surface.
Regarding claim 4, Yun discloses (par. 0128-0130) each of the pulses has a duration of about 100 microseconds to about 400 microseconds.
Regarding claim 5, Yun discloses (par. 0128-130) each of the pulses has a duration of about 200 microseconds.
Regarding claim 6, Yun discloses (par. 0060) the target region is a first target region and further comprising: constraining the electrical impulse from modulating a nerve at a second target region between the outer skin surface and the first target region.
Regarding claim 7, Yun discloses (par. 0060) the constraining comprises positioning an electrically conductive medium around a portion of an electrode within the housing such that a direction of a generated electric field is constrained within the electrically conductive medium.
Regarding claim 8, Yun discloses (par. 0134) the constraining comprises positioning an electrical insulator around a portion of an electrode within the housing such that a component of a generated electric field substantially normal to a surface of the electrical insulator is about zero.
Regarding claim 9, Yun discloses (par. 0139) the generating comprises generating the electric field within the housing with a power supply contained within the housing.
Regarding claim 10, Yun discloses (par. 0139) the generating comprises generating a magnetic field within the housing, wherein the magnetic field is sufficient to induce the electric field at the target region.
Regarding claim 11, Yun discloses (par. 0030 and 0032-0033) the target region includes a vagus nerve.
Regarding claim 13, Yun discloses (par. 0060) the electrically conductive medium comprises an electrically conductive gel.
Regarding claim 14, Yun discloses (par. 0044 and 0128-130) the electric field has a gradient of greater than about 2 V/m/mm.
Regarding claim 15, Yun discloses (par. 0044 and 0128-0130) the electrical field has an amplitude equal to or greater than about 10 V/m and equal to or less than about 600 V/m.
Regarding claim 16, Yun discloses (par. 0054) at least treatment of allergic rhinitis and (par. 0150) Parkinson’s disease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun et al (U.S. 2005/0143788). Yun discloses the claimed invention but does not disclose expressly the positioning the contact surface in contact with a neck of the patient. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the TENS as taught by Yun, with the application to the neck, because the applicant has not disclosed the neck location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the skin contact as taught by Yun, because Yun is able to transmit a signal across the skin to treat a disorder. Therefore, it would have been an obvious matter of design choice to modify Yun’s method to obtain the invention as specified in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792